McMILLIAN, Circuit Judge,
dissenting.
I respectfully dissent. In my opinion, the plaintiffs introduced evidence of specific negligence on the part of the defendant that was the real or precise cause of the fire. Consequently, the district court incorrectly relied upon the doctrine of res ipsa loquitur. I would reverse and remand the *299case for new trial on the issue of liability only.
I agree with the majority opinion’s analysis of the damages issue. If the factfinder found in favor of the plaintiffs on the issue of liability on remand, I would then affirm the judgment of the district court.